                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ERIC GOLDEN,                                      )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 19-cv-855-NJR
                                                   )
                                                   )
 IAN COX, CHARLES W. HECK, and                     )
 MARCUS MYERS, SR.,                                )
                                                   )
                Defendants.                        )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Eric Golden, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Western Illinois Correctional Center (“Western”), brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff’s original

Complaint was dismissed without prejudice for failure to state a claim, but he was granted leave

to file an Amended Complaint (Doc. 12). In his First Amended Complaint (Doc. 13), Plaintiff

alleges the defendants violated his First and Fourteenth Amendment rights when they disciplined

him for communicating with a member of his religious organization. Plaintiff seeks declaratory

judgment and monetary damages.

       This case is now before the Court for preliminary review of the First Amended Complaint

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner

complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a

complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be




                                                 1
granted, or asks for money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b).

                                    First Amended Complaint

       Plaintiff makes the following allegations in the First Amended Complaint: On February

12, 2019, while at Pinckneyville Correctional Center (“Pinckneyville”), Plaintiff received a

disciplinary ticket from Ian Cox at Pontiac Correctional Center (“Pontiac”). He asked why an

officer at another institution was writing him a ticket and was told that it was because of a phone

call that he made. Plaintiff maintains that the call was for religious purposes and not for security

threat group (“STG”) activity.

       On February 18, 2019, Plaintiff went before the adjustment committee which included

Charles Heck and Marcus Myers, Sr. (Doc. 13, p. 8). He informed the committee members that he

had just settled a lawsuit for the very same thing, being punished as a STG when he was actually

practicing his religion (Id. at pp. 8-9). He also provided the members with materials for the Morrish

Science Temple of America to demonstrate that he was actually practicing his religion (Id.). Heck

and Myers stated that they would have to speak with Internal Affairs before making their decision

but on February 24, 2019, they found Plaintiff guilty of guilty of STG activity (Id. at p. 9).

                                            Discussion

       Based on the allegations in the First Amended Complaint, the Court finds it convenient to

divide the pro se action into the following two counts:

       Count 1:        First Amendment claim against the Defendants for disciplining
                       Plaintiff for STG activity when he was actually communicating
                       with an individual of his religion.

       Count 2:        Fourteenth Amendment equal protection claim against
                       Defendants for intentionally discriminating against him by
                       disciplining him for STG activity.



                                                  2
The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

First Amended Complaint but not addressed in this Order should be considered dismissed

without prejudice as inadequately pled under the Twombly pleading standard. 1

                                                    Count 1

        At this early stage, the Court finds that Plaintiff states a viable claim for violation of his

First Amendment rights. Plaintiff alleges that the defendants punished him for STG activity that

was actually religious activity. Turner v. Safley, 482 U.S. 78, 89 (1987). Further factual

development will be necessary to determine whether Plaintiff’s actions constituted protected

religious activity or whether Plaintiff’s claims might be barred under Heck v. Humphrey, 512 U.S.

477 (1994), because he alleges he lost good time credits as part of his punishment. Because

Plaintiff seeks only monetary damages from the defendants in their individual capacities, all

intended official capacity claims against the defendants are DISMISSED without prejudice.

                                                    Count 2

        To the extent Plaintiff also alleges Defendants violated his equal protection rights under

the Fourteenth Amendment by issuing a disciplinary ticket and finding him guilty of STG activity,

he fails to state a claim. Plaintiff offers no more than conclusory statements that the defendants

“intentionally discriminated” against him and that his equal protection rights were violated.

Because Plaintiff offers no more than conclusory statements, Count 2 is DISMISSED without

prejudice. See Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009).




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
                                             Disposition

       For the reasons stated above, Count 1 shall proceed against Ian Cox, Charles W. Heck, and

Marcus Myers, Sr. Count 2 is DISMISSED without prejudice for failure to state a claim.

       The Clerk of Court shall prepare for Defendants Ian Cox, Charles W. Heck, and Marcus

Myers, Sr.: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and

(2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a

copy of the First Amended Complaint, and this Memorandum and Order to the defendants’ place

of employment as identified by Plaintiff. If a defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on that defendant, and the Court will

require that defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated

in this Merit Review Order.




                                                  4
       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 2/11/2020

                                                     _____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                5
                                         Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your amended complaint. After service has been achieved, the

defendants will enter their appearance and file an Answer to your First Amended Complaint. It

will likely take at least 60 days from the date of this Order to receive the defendants’ Answer, but

it is entirely possible that it will take 90 days or more. When all the defendants have filed Answers,

the Court will enter a Scheduling Order containing important information on deadlines, discovery,

and procedures. Plaintiff is advised to wait until counsel has appeared for the defendants before

filing any motions, to give the defendants notice and an opportunity to respond to those motions.

Motions filed before defendants’ counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless specifically

directed to do so.




                                                  6
